Mr. Justice Phillips delivered the opinion of the court: The claimant, First Trust and Savings Bank of Peoria, as trustee of the estate of Alexander S. Payson, deceased, filed this claim, seeking a refund on account a finding on a reassessment of the inheritance tax under Sec. 25 of the Inheritance Tax Laws of the State of Illinois. It appears from the evidence that Alexander S. Payson, late a resident of Peoria county, State of Illinois, departed this life about November 7,1914, testate, and on the 16th day of February, 1915, the will of deceased was duly admitted to probate. The will is quite lengthy and duly certified copies of same, and all orders, appraisements, etc., are filed in evidence herein. The court deems it unnecessary to set out in its opinion in detail the provisions of the will, but to simply show the finding and order of the county court on petition for re-assessment and refund of inheritance taxes. It happens that the tax upon the bequests of Benjamin Sewel Blake and Agnes Blake Fitzgerald was upon bequests which were conditional in their nature, and which would lapse and become a part of the residuary estate of said deceased on certain contingencies. The total amount of inheritance taxes so assessed against the interests of these two legatees was $1213.43. A supplemental order was subsequently made in which the county court found that the amount of such taxes against the said last named legatees should only be -$388.15, thus leaving the sum of $825.28 refund to which claimant in its official capacity with interest thereon at 3% per annum from April 16, 1915, was entitled. The Attorney General consents to an award to claimant in the sum claimed. The court accordingly awards claimant the sum of $825.28.